third party communication date of communication month dd yyyy cca_2014013110205501 id uilc number release date from sent friday date am to cc bcc subject re woods supreme court case the penalty can be directly assessed following the partnership proceeding and deficiency procedures do not apply to the penalty regardless of any required partner- level determinations partner-level defenses must be asserted through a refund claim after assessment and payment sec_301_6221-1 section a a i makes the penalty not subject_to deficiency procedures but the service may consider whether the partner had an individual reasonable_cause good_faith defense in deciding whether to assess the penalty an affected_item report should be included with the rar to make this partner-level determination
